Citation Nr: 1435245	
Decision Date: 08/07/14    Archive Date: 08/20/14

DOCKET NO.  11-30 156	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for residuals of a thoracic spine fracture.

2.  Entitlement to an initial disability rating in excess of 10 percent for an acromioclavicular separation, left shoulder, with intermittent radiculopathy.

3.  Entitlement to an initial disability rating in excess of 10 percent for scars, forehead, lower lip, and mid-chin.

4.  Entitlement to an initial compensable disability rating for a left knee disability.

5.  Entitlement to an initial compensable disability rating for right foot peroneal neuropathy.

6.  Entitlement to an initial compensable disability rating for scars, right thigh graft, left lateral mid leg and right foot dorsum graft site.

7.  Entitlement to service connection for pulmonary contusions.

8.  Entitlement to service connection for residuals of a traumatic brain injury (TBI), claimed as subdural hematoma, head injury.

9.  Entitlement to service connection for residuals of gum surgery, to include loss of teeth.


REPRESENTATION

Appellant represented by:	Connecticut Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Layton, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from June 2006 to June 2010.

These matters come before the Board of Veterans' Appeals (Board) on appeal from September 2010 and December 2010 rating decisions by the Hartford, Connecticut Regional Office (RO) of the Department of Veterans Affairs (VA).

In June 2012, the Veteran testified during a hearing before the undersigned Veterans Law Judge at the RO; a transcript of that hearing is of record.

Subsequent to issuance of the last Supplemental Statement of the Case in March 2012, the Veteran submitted additional medical evidence.  At the June 2012 hearing, the Veteran's accredited representative waived initial RO consideration of the evidence.  This evidence is accepted for inclusion in the record on appeal.  See 38 C.F.R. §§ 20.800, 20.1304 (2013).

The Board recognizes that the Veteran has not officially filed a notice of disagreement with the portion of the September 2010 rating decision which established an initial noncompensable disability rating for scars, right thigh graft, left lateral mid leg and right foot dorsum graft site.  However, the Veteran's representative has indicated that all of the Veteran's asserted claims on appeal stem from a single etiology:  a 2007 in-service automobile accident.  See June 2012 Board hearing transcript, p.2.  In Esteban v. Brown, 6 Vet. App. 259 (1994), the United States Court of Appeals for Veterans Claims (Court) held that, for purposes of determining whether an appellant is entitled to separate ratings for different problems or residuals of an injury, such that separate evaluations do not violate the prohibition against pyramiding, the critical element is that none of the symptomatology for any one of the conditions is duplicative of or overlapping with the symptomatology of the other conditions.  In this case, the Veteran's assertions-particularly during his June 2012 Board hearing-reflect that a claim for an increased rating for his right foot scar is part and parcel of his claim for an increased rating for his right foot neuropathy.  As such, the Board has taken jurisdiction over the claim for an initial compensable disability rating for scars, right thigh graft, left lateral mid leg and right foot dorsum graft site.

The Board has reviewed the Veteran's electronic records (Virtual VA and VBMS) prior to rendering a decision in this case.

The issues of entitlement to higher ratings for a left shoulder disability, facial scars, left knee disability, right foot neuropathy, right thigh and foot scars; and service connection for residuals of a TBI and gum surgery, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  Throughout the period of appeal, the evidence of record indicates that the Veteran's thoracic spine disability is manifested by pain and limitation of motion with forward flexion no worse than 90 degrees and combined range of motion no worse than 240 degrees; the evidence does not show muscle spasm or guarding severe enough to result in abnormal gait or spinal contour.

2.  The preponderance of the evidence does not support a finding that the Veteran has a current disability manifest by pulmonary contusions.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 percent for the Veteran's service-connected thoracic spine disability have not been met at any time during the period of appeal.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, Part 4, §§ 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5235 (2013).

2.  The criteria for a grant of service connection for pulmonary contusions have not been met or approximated.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

I.  The Veterans Claims Assistance Act (VCAA)

With respect to the Veteran's claim, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is generally required to "notify the claimant and the claimant's representative, if any, of any information and any medical or lay evidence not previously provided . . . that is necessary to substantiate the claim."  38 U.S.C.A. § 5103(a)(1) (West Supp. 2013).  As part of that notice, VA must "indicate which portion of that information and evidence, if any, is to be provided by the claimant and which portion, if any, the Secretary . . will attempt to obtain on behalf of the claimant."  38 U.S.C.A. § 5103(a)(1) (West Supp. 2013).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom., Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

With respect to his initial claims for service connection, the Veteran was furnished with VCAA compliant notice by letters dated in June 2010 and November 2010.  Among other things, these letters informed the Veteran of the process in which VA assigns initial ratings and effective dates as required under the VCAA.  The claims were then adjudicated in September 2010 and December 2010.  Thus, any error as to the timeliness of the notice was harmless.

Furthermore, concerning the claims for increased initial ratings, such as those addressed herein, where service connection has been granted and the initial rating has been assigned, the claim of service connection has been more than substantiated, as it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled.  Once a claim for service connection has been substantiated, the filing of a notice of disagreement (NOD) with the rating of the disability does not trigger additional 38 U.S.C.A. § 5103(a) notice.  See Dingess v. Nicholson, 19 Vet. App. 473, 490-491; Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Accordingly, the Board concludes that the RO has complied with the duty to notify under the VCAA.  

The Board also concludes that VA's duty to assist has been satisfied.  All of the Veteran's VA and private treatment records have been obtained to the extent possible and associated with the claims file.  The Veteran has at no time referenced any further outstanding records that he wanted VA to obtain.

With regard to claims for service connection, the duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4)(i) (2013).  The Veteran was provided a VA examination in connection with his claim for service connection for pulmonary contusions in August 2010.  The examiner reviewed the claims file, conducted the appropriate diagnostic tests and studies, and noted the Veteran's assertions.  The Board finds the examination report and opinion to be thorough and complete concerning the claim for service connection.  Therefore, the Board finds the examination report and opinion is  sufficient upon which to base a decision with regard to this claim.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

Concerning the claims for increased initial ratings, the duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran when necessary to evaluate the severity of his disability.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2012).

The RO provided the Veteran with a VA examination with regard to his service-connected thoracic spine in November 2010.  There is no objective evidence indicating that there has been a material change in the severity of the service-connected thoracic spine disability since he was last examined.  See 38 C.F.R. § 3.327(a) (2013).  In this matter, the Board notes that the Veteran has had opportunities to indicate that there has been a material change in his thoracic spine disability and has not done so.  As the Veteran has not asserted that there has been a material change in his thoracic spine disability on appeal since his last VA examination, the Board will decide the issue on appeal based on the evidence of record. 

The Board additionally notes that the duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted.  See VAOPGCPREC 11-95.  The report of the November 2010 examination reflects that the examiner reviewed the Veteran's past medical history, recorded his current complaints, conducted appropriate testing, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The information obtained during this examination is sufficient to rate the Veteran's disability under the appropriate diagnostic criteria.  In light of the foregoing, the Board concludes that this examination report is adequate for purposes of rendering a decision in the instant appeal.  See 38 C.F.R. § 4.2 (2013); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

The Veteran was also afforded a hearing before the undersigned Veterans Law Judge (VLJ) during which he presented oral argument in support of his claims for service connection and increased ratings.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2013) required that the VLJ who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ fully explained the issues on appeal during the hearing and specifically suggested the submission of evidence that could be beneficial to the Veteran's claim.  Significantly, neither the Veteran nor his representative have asserted that VA failed to comply with 38 C.F.R § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the criteria necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the criteria necessary to substantiate his claims.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Increased Initial Ratings

A.  General Law and Regulations

Disability evaluations are determined by the application of a schedule of ratings that is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002).  Percentage evaluations are determined by comparing the manifestations of a particular disorder with the requirements contained in the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2013).  The percentage ratings contained in the Rating Schedule represent, as far as can practically be determined, the average impairment in earning capacity resulting from such disease or injury and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2013).  VA has a duty to acknowledge and consider all regulations which are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusion.  Schafrath, 1 Vet. App. at 589.

As these claims are on appeal from a decision that granted service connection and assigned an initial rating, "staged" ratings may be assigned, if warranted by the evidence.  Fenderson v. West, 12 Vet. App. 119 (1999). 

If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013). 

The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  38 C.F.R. § 4.14 (2013).  The critical element in permitting the assignment of several ratings under various DCs is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

In general, evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 C.F.R. § 4.40 state that disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence of part, or all, of the necessary bones, joints and muscles, or associated structures.  It may also be due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  See 38 C.F.R. § 4.40.  The factors of disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement.  See 38 C.F.R. § 4.45.

B.  Thoracic Spine Disability

The General Rating Formula for Diseases and Injuries of the Spine provides a 10 percent disability rating for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent disability rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent disability rating is assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent disability rating is assigned for unfavorable ankylosis of entire spine.  38 C.F.R. § 4.71a (2013). 

Notes appended to the rating formula for diseases and injuries of the spine specify that, for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  Id., Note (2).  Provided, however, that, in exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion generally recognized by VA.  Id., Note (3).  

Further, the term "combined range of motion" refers to "the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation"; provided, however, that the aforementioned normal ranges of motion for each component of spinal motion, as recognized by VA, are the maximum that can be used for calculation of the combined range of motion, and each range of motion measurement is to be rounded to the nearest five degrees.  Id., Notes (2) and (4).  Note (5) provides that, for VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  Note (6) provides that disability of the thoracolumbar and cervical spine segments are to be rated separately, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.  Id.

These criteria are to be applied irrespective of whether there are symptoms such as pain (whether or not it radiates), stiffness, or aching in the affected area of the spine, id, and they "are meant to encompass and take into account the presence of pain, stiffness, or aching, which are generally present when there is a disability of the spine."  68 Fed. Reg. 51,455 (August 27, 2003) (Supplementary Information).

Spine conditions rated under DC 5243, for intervertebral disc syndrome, may be rated alternatively based on incapacitating episodes.  The criteria provide for a 10 percent rating where intervertebral disc syndrome is manifested with incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months.  A 20 percent rating was warranted where incapacitating episodes have a total duration of at least two weeks but less than 4 weeks during the past 12 months.  "Incapacitating episodes" was defined in Note (1) as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Note (2) also allowed the Veteran to be rated separately for musculoskeletal and neurological manifestations under appropriate diagnostic codes if it would result in a higher combined evaluation for the disability.

Service connection was originally granted for a thoracic spine disability in December 2010.  This decision established a 10 percent disability rating, effective June 22, 2010 (the day following the Veteran's discharge from active duty).  The Veteran requested an increased rating within one year of that decision, and he has pursued the claim continuously since that time.  

On VA compensation and pension examination in November 2010, the examiner reported the Veteran's complaints of pain in the center of his back.  No urinary/bowel symptoms or erectile dysfunction was reported.  The Veteran complained of stiffness.  No flare-ups were reported.  The Veteran stated that his back would get stiff after sitting for an hour, and he had to shift position after every hour of driving.  No restrictions on the Veteran's ability to stand, walk, or perform his activities of daily living due to his back.

On objective observation, there was no ankylosis.  The examiner found no tenderness over the cervical, thoracic, or lumbar spine.  Mild spasm and tenderness was present in the left thoracic back muscles.  Muscle strength was 5/5 throughout the upper and lower extremities.  Bulk and tone were normal, and the Veteran's reflexes were 1+ throughout the upper and lower extremities.  Flexion of the thoracolumbar spine was from 0 to 90 degrees with mild stiffness at 90 degrees.  Extension was from 0 to 30 degrees.  Right and left lateral flexion was from 0 to 30 degrees with mild pain and stiffness at 30 degrees.  Right and left lateral rotation was from 0 to 30 degrees.  The examiner found no loss of function with repetitive use.  The examiner remarked that the back disorder had not resulted in a neurologic abnormality.

At his November 2011 hearing before a Decision Review Officer (DRO), the Veteran said that his back was sore.  At his June 2012 Board hearing, the Veteran reported that his back was tender.  He had to constantly keep moving, or his back would get stiff.  His sleep was interrupted by his need to move his spine.

With regard to assigning a rating greater than 10 percent under the General Rating Formula for Diseases and Injuries of the Spine, the Board notes that that there is no evidence of record reflecting that the Veteran has forward flexion of the thoracolumbar spine limited to 60 degrees or less or a combined range of motion of the thoracolumbar spine of 120 or less degrees at any time during the course of the appeal as contemplated by a higher rating.  Additionally, while the November 2010 VA examiner noted mild muscle spasm, the record does not indicate that the muscle spasm was severe enough to result in an abnormal spinal contour, such as scoliosis, reversed lordosis, or abnormal kyphosis.  The Board notes that, even with pain, the Veteran was able to perform forward flexion to 90 degrees throughout the period of appeal, and the criteria of the General Rating Formula are to be applied with or without symptoms such as pain and stiffness.  Thus, the Board concludes that the weight of the evidence is against a finding of symptomatology sufficient to result in an abnormal gait or abnormal spinal contour.  Accordingly, a rating in excess of 10 percent increased rating cannot be assigned under the General Rating Formula for Disease and Injuries of the Spine at any time during the course of the appeal.  

With regard to applying the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, the Board finds no objective medical evidence in the record reflecting that the Veteran has been prescribed bedrest by a physician for his service-connected thoracic spine disability for any period of time on appeal.  Similarly, the Veteran has not claimed to have been prescribed bedrest by a physician.  As such, an increased rating cannot be assigned at any time for the period of appeal under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.

With regard to assigning a higher disability rating according to 38 C.F.R. § 4.40 and 4.45, the Board notes that the Veteran has reported a history of stiffness and pain.  However, the examination reports show that even with pain, there was no additional limitation of motion after multiple repetitions of range of motion.  See November 2010 VA examination report.  Therefore, as there is no objective evidence of record reflecting that the Veteran experiences additional functional loss or limitation of motion due to symptoms such as pain, weakness, weakened movement, excess fatigability, or incoordination, the Board concludes that the greater weight of evidence is against assigning an evaluation in excess of 10 percent at any time throughout the period of appeal as contemplated by the holding in Deluca.

The Board also notes that, according to Note (1), any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, must be evaluated separately under the appropriate diagnostic code.  In this case, the Veteran has not claimed to experience neurologic abnormalities as due to his thoracic spine disability.  Additionally, November 2010 VA examiner indicated that the thoracic spine injury had not resulted in any neurological symptoms.  As such, the preponderance of the evidence shows that the Veteran does not experience a neurologic abnormality due to his thoracic spine disability.

III.  Service Connection

A.  General Law and Regulations

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

An alternative method of establishing the second and third elements of service connection for those disabilities identified as a "chronic condition" under 38 C.F.R. § 3.309(a) is through a demonstration of continuity of symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  A claimant can establish continuity of symptomatology with competent evidence showing: (1) that a condition was "noted" during service; (2) post-service continuity of the same symptomatology; and (3) a nexus between a current disability and the post-service symptomatology.  38 C.F.R. § 3.303(b).  However, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has recently held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d) .

The standard of proof to be applied in decisions on claims for VA benefits is set forth in 38 U.S.C.A. § 5107(b).  Under that provision, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

B.  Pulmonary Contusions

As noted above, in November 2007, while on active duty, the Veteran was involved in an automobile accident.  The record of the hospitalization reflects that he received a diagnosis of bilateral pulmonary contusions.  As such, the requirement that there have been an in-service injury has been met.

After leaving active duty, the Veteran was given a VA compensation and pension examination in August 2010.  The examiner noted that the Veteran was able to breathe without limitation, and the Veteran did not complain of dyspnea on exertion, asthma, a cough, or incapacitation.  The examiner noted that the Veteran spoke easily and comfortably with casual breathing.  A pulmonary function test was performed.  The examiner gave a diagnosis of resolved pulmonary contusions with no functional impairment.

At his November 2011 DRO hearing, the Veteran remarked that he breathed normally.  He didn't notice any wheezing; he experienced pain.  At his June 2012 Board hearing, the Veteran stated that he did not have a problem with his lungs.  He reported that he got winded when he walked up two flights of stairs.

Having carefully reviewed the record regarding this claim, the Board finds that service connection is not warranted for pulmonary contusions.  Here, while the record clearly shows that the Veteran suffered pulmonary contusions while on active duty as the result of a November 2007 automobile accident, the preponderance of the evidence establishes that the pulmonary contusions resolved, and there is no current disability related to those injuries.

The record is devoid of any persuasive evidence, medical or otherwise, that would tend to show that the Veteran currently has pulmonary contusions.  The Veteran has not asserted that he currently receives treatment for pulmonary contusions.  None of the post-service medical treatment records from the Veteran's treatment providers give evidence of pulmonary contusions.  While the Veteran may complain of pain, those complaints have not resulted in a diagnosis of an actual pulmonary contusion disability from medical personnel.  See Sanchez-Benitez v. Principi, 259 F.3d 1356 (2001).  Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  The Veteran was advised of the necessity for evidence showing current disability but failed to identify or submit such.  In the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). 

The Board has considered the Veteran's statements and acknowledges that the Veteran is competent to diagnose and report on simple conditions.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a Veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  However, in this case, the Veteran has not asserted a continuity of pulmonary symptoms from the time of his in-service automobile accident.  As reviewed above, during both of his hearings, the Veteran did not assert that he has an actual pulmonary disability.

In short, the preponderance of evidence is against this claim and there is no doubt to be resolved. Accordingly, the Veteran's claim of entitlement to service connection for pulmonary contusions is denied. 


ORDER

Entitlement to an initial disability rating in excess of 10 percent for residuals of a thoracic spine fracture is denied.

Entitlement to service connection for pulmonary contusions is denied.


REMAND

Unfortunately the Board finds that due to the complexity of the other residuals of the November 2007 accident, further RO action on the remaining claims on appeal is warranted, even though such will, regrettably, further delay an appellate decision on these matters.

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2013).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran last underwent VA compensation and pension examination for each of these disabilities in August 2010.  This examination will be discussed further below.

A.  Increased Rating for Left Shoulder

Concerning the Veteran's service-connected left shoulder disability, the Board notes that the report of the August 2010 VA examination contains range of motion findings as well as the Veteran's complaints of numbness and tingling in his left upper extremity.  Indeed, the examiner gave diagnoses of acromioclavicular joint separation and intermittent radiculopathy, and service connection was granted for acromioclavicular separation of the left shoulder with intermittent radiculopathy.  However, the examination report contains no specific neurological findings relating to the shoulder radiculopathy.

At his November 2011 DRO hearing, the Veteran remarked that he did not have any power in his left upper extremity, and at his June 2012 Board hearing, the Veteran complained of weakness in his left shoulder.  These remarks suggest that there may be a muscular component to the Veteran's left shoulder disability.

The record currently does not have the information necessary to properly rate the radicular component to the service-connected left shoulder disorder, and the record is unclear regarding whether there is a muscular component to the left shoulder disorder.  On remand, the Veteran should be afforded a new VA examination to provide this information.

B.  Increased Rating for Left Knee

At the time of his August 2010 VA examination, the Veteran complained of stiffness.  The report does not contain complaints of instability, subluxation, flare-ups, or limitations on standing or walking.

At his November 2011 DRO hearing, the Veteran remarked that his left knee would buckle and lock, and at his June 2012 Board hearing, the Veteran complained of his knee buckling on a weekly basis.  He added that his knee would cause him to stumble.  These remarks suggest that left knee disability has increased in severity since his last VA examination, and as such, a new VA examination is required.

C.  Increased Ratings for Right Foot Neuropathy and Scars

At the August 2010 VA examination, the examiner noted that the Veteran had numbness in his right foot scar, but he was able to appreciate moderate pressure deep in the tissue.  The examiner further indicated that there was no pain in the scar on examination.  Constant, moderate numbness was also noted due to the superficial peroneal nerve.  The examination report indicates that there was no impairment of motor or sensory function due to the residuals of the right foot injury.

At his November 2011 DRO hearing, the Veteran stated that the whole top of his foot was numb, and his three center toes would go numb easily if he walked for a long distance.  He wore tight-fitting socks in order to keep pressure on his foot.  He felt that the pressure made his foot feel better.  He said that he felt a different kind of pain in his foot.  At his June 2012 Board hearing, the Veteran reported that the middle three toes of his right foot would go numb every day, and if he walked more than a mile, his big and little toes would also go numb.  He had been prescribed a cream to use every day on his foot.  The Veteran said that his foot was extremely sensitive and that it felt like one big nerve everywhere.

The Veteran's remarks at his hearings suggest that his right foot disability has increased in severity since his last VA examination.  Further, this record suggests that there is overlapping symptomatology between the service-connected right foot neuropathy and scars.  As such, a new VA examination is required to ascertain and differentiate between the symptomatology expressed by each service-connected disability.  See Esteban, supra.

D.  Increased Rating for Scars, Forehead, Lower Lip, and Mid-Chin, and Service Connection for Residuals of Gum Surgery

The record contains inconsistent information regarding these particular claims.  In his initial Pre-Discharge Compensation Claim form, the Veteran indicated that he sought service connection for "forehead, chin/lip scars +sx (mva)," "complex facial laceration [with] frontal contusion," and "loss of teeth/mult.(mva) [with] gum surgery."  In a June 2010 VCAA letter, the RO characterized these issues as "scars on forehead, chin, and lip to include deformities," "complex facial laceration and frontal contusion," and "residuals of gum surgery to include loss of teeth."

The Veteran was given a VA compensation and pension examination in August 2010.  Findings were given regarding the Veteran's facial scars.  Regarding the residuals of gum surgery, the examination report indicates that the Veteran "did not place a claim for dental and was not aware of why this claim was filed on his behalf."  Consequently, in a September 2010 decision, service connection was granted for scars, forehead, lower lip and mid chin, with a disability rating of 10 percent; service connection for residuals of gum surgery (loss of teeth) was denied ostensibly because the Veteran had not shown a dental trauma.

In his May 2011 notice of disagreement, concerning his facial scars, the Veteran reported that his lower lip would go numb.  He remarked that his lower lip was not as strong as his upper lip.  Concerning the denial of service connection for residuals of gum surgery, the Veteran stated that his top and bottom front four teeth were knocked out during the November 2007 accident.  He said he currently experienced pain.

At his November 2011 DRO hearing, the Veteran specified that in the November 2007 accident, he bit through his lip.  He stated that his lip was numb on occasion.  He also said that the accident caused him to break three of his top teeth and one of his bottom teeth in half.  He stated that his upper gum was cut, lifted away, and stitched between the teeth.

At his June 2012 Board hearing, the Veteran remarked that his lower lip was more swollen than his upper lip, and so he would bite it.  He stated that he did not have surgery on his jaw, but his lip had been sewn back together because he bit through it in the November 2007 accident.  He related that the stitches went up his face and inside his mouth.  He said that he did not have a problem with the gums that were holding his teeth, but he had broken three of his front teeth when he hit the windshield of his vehicle in the accident.

VA compensation is payable for loss of teeth due to bone loss of the body of the maxilla or mandible due to disease.  See 38 C.F.R. §§ 4.150, Diagnostic Code 9913; 17.161(a) (2013).  Otherwise, a veteran may be entitled to service connection for dental conditions including treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal (i.e., gum) disease, for the sole purposes of receiving VA outpatient dental services and treatment, if certain criteria are met.  See 38 U.S.C.A. § 1712 (West 2002); 38 C.F.R. §§ 3.381, 17.161 (2013).

Although the August 2010 VA examination report suggests that the Veteran had not filed a claim regarding his teeth and gum surgery, his subsequent statements and remarks at his hearings clearly indicate that he is seeking VA benefits for dental trauma he experienced in the November 2007 accident.  Further, his testimony suggests that he is experiencing facial muscle problems and possible nerve damage in his lip.  This record also suggests that there is overlapping symptomatology between the service-connected facial scars and claim for service connection for residuals of gum surgery.  As such, on remand, the Veteran's claims should be clarified, and a new VA examination is required to ascertain and differentiate between the symptomatology expressed by each service-connected disability.  See Esteban, supra.

E.  Service Connection for Residuals of a TBI

In his initial Pre-Discharge Compensation Claim form, the Veteran indicated that he sought service connection for "subdural hematoma - head trauma."  In a June 2010 VCAA letter, the RO characterized this issue as "subdural hematoma, status post head trauma."  In the September 2010 decision on appeal, the issue was characterized as a TBI (subdural hematoma, head injury), and in his subsequent May 2011 notice of disagreement, the Veteran also characterized the issue as a TBI.  The Board will continue the characterization of this issue as entitlement to service connection for residuals of a TBI.

In August 2010, the Veteran was given a VA TBI examination.  The examiner reviewed the history of the November 2007 accident and then indicated that the Veteran's condition had stabilized.  The examiner recorded the Veteran's complaints of headaches, mild memory impairment, pain, and depression.  The examiner gave a diagnosis of TBI as likely as not following the November 2011 accident, as likely as not resolved.  The examiner further indicated that there was no functional impairment as subjectively reported or objectively noted.

The Board finds the August 2010 TBI examination report to be inadequate.  It is not clear how the examiner could indicated within the body of the report that the Veteran had headaches and memory issues, yet conclude that there was no subjective or objective report of functional impairment.  As such, the Board finds that the Veteran should be afforded a new, more thorough TBI examination to resolve this inconsistency.

Accordingly, the case is REMANDED for the following action:

1.  With any necessary authorization from the Veteran, obtain all of his relevant outstanding medical treatment records.  All attempts to locate these records must be documented in the claims folder.

If VA is unable to secure these records, VA must notify the Veteran and (a) identify the specific records VA is unable to obtain; (b) briefly explain the efforts that VA made to obtain those records; (c) describe any further action to be taken by VA with respect to the claims; and (d) notify him that he is ultimately responsible for providing the evidence.  38 U.S.C.A. § 5103A(b)(2) (West 2002); 38 C.F.R. § 3.159(e)(1) (2013).

2.  Schedule the Veteran for a VA joints examination to determine the current nature and severity of his service-connected left shoulder and left knee disabilities.  The entire electronic claims file, including a copy of this remand, must be made available to and reviewed by the examiner.  All appropriate tests and studies must be accomplished, and all clinical findings must be reported in detail. 

Concerning the left shoulder:  

a)  To the extent possible, the examiner should address the Veteran's limitation of motion in connection with his left shoulder disability.  The examiner should address whether there is other impairment of the left humerus, including disability tantamount to a loss of the humerus head, nonunion, fibrous union, or recurrent dislocation of the humerus.  If recurrent dislocation is found, the examiner must address whether there are frequent episodes and guarding of all arm movements. 

b.  The examiner should also assess the extent and impact of any pain and weakness, specifically addressing whether any pain exhibited during range of motion studies functionally limits the Veteran's ability to perform normal movements.  With regard to range of motion testing, the examiner must report at what point (in degrees) pain is elicited, as well as whether there is any other functional loss due to pain, weakened movement, excess fatigability or incoordination, etc.  All functional losses affecting the left shoulder must be equated to additional loss of motion (stated in degrees beyond any loss of motion shown clinically).

c.  The examiner must clarify whether ankylosis is present, and if so, whether it is favorable, intermediate, or unfavorable.  If ankylosis is not found, the examiner should opine as to whether range of motion is so diminished as a result of pain that it is the functional equivalent of ankylosis (favorable, intermediate, or unfavorable). 

Concerning the left knee:

a. The examiner should specifically state range of motion findings using a goniometer, and indicate on the examination report that a goniometer was used;

b.  The examiner should comment on whether this disability exhibits weakened movement, excess fatigability, incoordination, or pain on use attributable to the service-connected left knee (if feasible, these determinations should be expressed in terms of the degree of additional range of motion loss due to these symptoms);

c.  The examiner should discuss whether pain significantly limits functional ability during flare-ups or following repeated use (these determinations should also, if feasible, be portrayed in terms of the degree of additional range of motion loss due to pain on use or during flare-ups); and

d.  The examiner should opine should describe the severity of the Veteran's subluxation or lateral instability of the left knee.

e.  The examiner should indicate if replacement of either knee is medically indicated.

The medical and lay evidence of record should be taken into account and rationale must be provided for any opinion expressed, to include reference to pertinent evidence where appropriate.  If any inquiry cannot be addressed, the examiner should provide a complete explanation as to why it cannot be addressed.

3.  Schedule the Veteran for a VA muscle examination to determine the current nature and severity of any muscle injury to his face (to include his lips) and left shoulder.  The entire electronic claims file, including a copy of this remand, must be made available to and reviewed by the examiner.  All appropriate tests and studies must be accomplished, and all clinical findings must be reported in detail.  If any muscle disability of the face (to include his lips) and/or left shoulder is found, the examiner is asked to identify the muscle group involved and describe the symptoms as either severe, moderately severe, moderate, or slight.

The medical and lay evidence of record should be taken into account and rationale must be provided for any opinion expressed, to include reference to pertinent evidence where appropriate.  If any inquiry cannot be addressed, the examiner should provide a complete explanation as to why it cannot be addressed.

4.  Schedule the Veteran for a VA neurological examination to determine the current nature and severity of his face, left shoulder, and right foot disabilities.  The entire electronic claims file, including a copy of this remand, must be made available to and reviewed by the examiner.  All appropriate tests and studies must be accomplished, and all clinical findings must be reported in detail. 

The examiner should specifically state whether any neurologic manifestations found results in complete or incomplete paralysis of any nerve.  The specific nerves involved must be identified.  If incomplete paralysis is found, the examiner must state whether the incomplete paralysis is best characterized as mild, moderate, or severe; with the provision that wholly sensory involvement should be characterized as mild, or at most, moderate.  If any of the above requested information cannot be provided without resort to speculation, the examiner must specifically state this.  Any associated tests should be performed and the results contained in the examination report.

Additionally, the examiner is specifically requested to discuss the Veteran's report that he experiences numbness in his lip and face, left arm, and right leg/foot.  The medical and lay evidence of record should be taken into account and rationale must be provided for any opinion expressed, to include reference to pertinent evidence where appropriate.  If any inquiry cannot be addressed, the examiner should provide a complete explanation as to why it cannot be addressed.

5.  Schedule the Veteran for a VA scar examination to determine the current nature and severity of his facial and right leg/foot scars.  The entire electronic claims file, including a copy of this remand, must be made available to and reviewed by the examiner.  All appropriate tests and studies must be accomplished, and all clinical findings must be reported in detail.

For each facial scar and right leg/foot scar, the examiner should assess the size of each scar and such findings as pain, tenderness, contour, tissue loss, elevation, depression, adherence to underlying tissue, hypo- or hyper- pigmentation, texture, induration, keloid formation, and limitation of motion, and any other findings that are relevant.

6.  Schedule the Veteran for a VA dental examination to determine the nature and etiology of any oral residuals stemming from the November 2007 accident and subsequent oral surgery.  The entire electronic claims file, including a copy of this remand, must be made available to and reviewed by the examiner.  All appropriate tests and studies must be accomplished, and all clinical findings must be reported in detail.

The examiner should identify all current oral symptoms and disorders relevant to the Veteran's November 2007 accident and subsequent gum surgery.  The examiner should specifically indicate whether the Veteran has loss of teeth due to bone loss of the body of the maxilla or the mandible due to residuals of gum surgery from to his November 2007 accident.  Thereafter, he or she should offer an opinion as to whether each symptom or disorder found is at least as likely as not the result of the Veteran's the November2007 automobile accident and/or subsequent gum surgery. The examiner should provide reasons for the opinion.

7.  Schedule the Veteran for a VA examination to determine the nature and etiology of any residuals of in-service traumatic brain injury (TBI).  The entire electronic claims file, including a copy of this remand, must be made available to and reviewed by the examiner.  All appropriate tests and studies must be accomplished, and all clinical findings must be reported in detail.

The examiner should identify all current symptoms and disorders relevant to the Veteran's residuals of TBI, to include headaches, memory loss, lack of concentration, and/or irritability.  Thereafter, he or she should offer an opinion as to whether each symptom or disorder found is at least as likely as not the result of the Veteran's claimed in-service TBI from the November2007 automobile accident. 

In offering any opinion, the examiner must consider the full record, to include the Veteran's lay statements regarding the incurrence of her claimed residuals of a TBI and the continuity of symptomatology.  The rationale for any opinion offered should be provided.

8.  Thereafter, the Veteran's claim must be re-adjudicated in light of a review of the entire claims folder.  If any benefit sought remains denied, issue the Veteran and his representative a supplemental statement of the case (SSOC).  An appropriate period of time must be allowed for response.  Thereafter, the case must be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


